Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 received on 6/12/2019 have been examined, of which claims 1 and 10 are independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 
Claim 1 recites plurality N of first node, where N is integer greater than 0, and claim 10 recites plurality Ns of cluster network switches and plurality NN of first nodes, where Ns and NN are integer greater than 0. For the instance the integer is one, it is 

Claims 2-9 and 12-20, each recite “the network” in preamble, which is preceded by “a computer network architecture” and “the cluster network” in respective claim 1 and 10. It is unclear if the architecture is further limited or only cluster network is further limited. For the purpose of examination, the examiner assumes claims 2-9 and 12-20 recite “the computer network architecture” in preamble. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 are rejected under 35 U.S.C. 102 (a) (1)  as being anticipated by Hirai (US 2008/0043769)

 Regarding claim 1, Hirai teaches a computer network architecture (cluster system and system management architecture, abstract, fig 3-7), comprising: 
a plurality N of first nodes (compute nodes 310-350, fig 3, 5 and 7), each first node having kC ports (compute nodes have network interface including port to a cluster network (the private network connection with management network switch 360, fig 4-7, para 24), wherein N and kC are integers greater than 0 (fig 3-7 shows plurality of compute node 310-350, thus N is greater than 0, and fig 4-6 shows port interface with at least one port/connection/channel, thus kc is greater than 0); and 
a local network switch connected to each of the plurality of first nodes, but not to the cluster network (data network switch 370 providing other internal network connection in small clustering system to compute nodes through different interface, para 30; as shown in fig 5-7, the data network switch 370 is connected to compute nodes, but not to the private network with management network switch), 
wherein each first node has kL ports to the local network switch (fig 6 shows port interface for data network switch 370 for compute node 310, para 30; and para 31 describes the interface for other compute nodes), wherein kL is an integer greater than 0 (the port interface with at least one port/connection/channel for data network switch - fig 5-7, thus kL is greater than 0), and wherein any two first nodes in said plurality of first nodes communicate with each other via the local network switch or via the cluster network (compute node 310 requests BMCs of other compute nodes 320-350 to monitor sensors and send system event information through private network connections between all the compute nodes and the management network switch 360, para 28; high bandwidth communication between compute nodes 310-350 through high speed network switch 380, in high-bandwidth network, Para 32). 

Regarding claim 4, Hirai further teaches wherein kC=kL (fig 6: one port interface for management network switch 360 and one port interface for data network switch 370). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was 


Claims 2-3, 6, 9-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (US 2008/0043769) in view of Nayak et al. (US 2019/0014049) 

Regarding claim 10, Hirai teaches a computer network architecture (cluster system and system management architecture, abstract, fig 3-7), comprising: 
a plurality NS of cluster network switches, wherein NS is an integer greater than 0 (management network switch 360, fig 7; it is noted that with Ns>0, only one switch is number greater than zero), wherein each cluster network switch is connected to a cluster network (each of switches 360 is connected to network of compute nodes 310-350 as shown in fig 7); 
a plurality NN of first nodes (compute nodes 310-350, fig 7) connected to the cluster network switches (compute nodes 310-350 are connected to switches 360, through network interfaces, fig 7), wherein NN is an integer greater than 0 (five nodes 310-350, fig 7); and 
a local network switch connected to each of the plurality of first nodes, but not to the cluster network (data network switch 370 providing other internal , 
wherein each first node has kS sockets and kN network interface controllers (NICs) (each compute node has chipset, BMC connection and NIC for each network interface, fig 4, 6, para 28-31), wherein each socket is connected to each of the NICs (BMC and chipset connected to respective NIC, fig 4-6), and the NICs are not connected to each other (fig 4 and 6 show that NICs are not connected to each other), wherein kS and kN are integers greater than 0 (two network interfaces in fig 4, three in fig 6), and 
each NIC has kF first ports for connection to the sockets (connection through sideband SMBus or system IO bus for respective NIC, fig 4, 6) and kD second ports for connection to the cluster network switches and the local network switches (port interfaces for respective NIC, fig 4, 6), wherein kF and kD are integers greater than 0 (at least one connection is shown between BMC/chipset and NIC and between NIC and respective port interface in fig 4, 6), 
wherein any two first nodes in said plurality of first nodes communicate with each other via the cluster network switches or the local network switch (compute node 310 requests BMCs of other compute nodes 320-350 to monitor sensors and send system event information through private network connections between all the compute nodes and the management network switch 360, para 28; high bandwidth communication between compute nodes 310-350 through high speed network switch 380, in high-bandwidth network, Para 32).

Hirai teaches the system management architecture for cluster network, including local private network connections through switches. It is noted above, that the Ns>0, only requires one switch to be in the network. However, Nayak teaches the interpretation, where multiple switches are connected to the same network. 

Nayak teaches a plurality NS of cluster network switches, wherein NS is an integer greater than 0, wherein each cluster network switch is connected to a cluster network (switches 115A and 115B (two switches) are connected to the network 112, fig 1, para 15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine system management architecture for cluster network as taught by Hirai with network infrastructure with rack switches as taught by Nayak for the benefit of efficient network resource management as taught by Nayak in para 9.

 Regarding claim 2, Hirai teaches the limitation of claim 1. 

Hirai fails to teach, but Nayak teaches wherein the local network switch is a middle-of-the rack switch (switches 115A and 115B are top-of rack switches, other integrated network devices of rack or connected to middle of the row switches, Para 15, fig 1; further, para 10 teaches that the program instructions are executed by switches including top-of-rack or middle of row; the switches 115A and 115B are connected to hosts 118 and network 112, and host 118a-c form management cluster . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine system management architecture for cluster network as taught by Hirai with network infrastructure with rack switches as taught by Nayak for the benefit of efficient network resource management as taught by Nayak in para 9.

 Regarding claim 3, Hirai teaches the limitation of claim 1.  

Hirai fails to teach, but Nayak teaches wherein the local network switch is a top-of-the rack switch (switches 115A and 115B are top-of rack switches, Para 15, fig 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine system management architecture for cluster network as taught by Hirai with network infrastructure with rack switches as taught by Nayak for the benefit of efficient network resource management as taught by Nayak in para 9.

 Regarding claim 6, Hirai further teaches chassis-level system management architecture for small clustering system configured in a single chassis, para 2, 7, 24, 27, and 33. 

Furthermore, Nayak teaches wherein the plurality of first nodes and the local network switch are located in a same rack (fig 1 including host 118A-118L and switches 115A-B are in the same rack 103). Therefore, it would have been obvious 

 Regarding claim 9 and 18, Hirai fails to teach, but Nayak teaches wherein the cluster network is a network that linearly scales bandwidth (available bandwidth of the switch is determined and the host that is connected to a port of the switch is assigned to a workload domain based on the available bandwidth of the switch and expected bandwidth for the workload domain, abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine system management architecture for cluster network as taught by Hirai with network infrastructure with rack switches as taught by Nayak for the benefit of efficient network resource management as taught by Nayak in para 9.

 Regarding claim 11, Hirai further teaches wherein the sockets are connected to each other (the connection from each of the NIC is connected to the chipset, as shown in fig 4, 6; thus all the connections are considered connected to each other).

 Regarding claim 12, Hirai further teaches wherein a first NIC of each first node has kD second ports connected to the local network switch (NIC2 is connected through port interface for the network interface to data network switch 370, fig 6), and at least one second NIC is connected to kD cluster network switches via each of the kD second ports (NIC1 is connected through port interface for the network interface to the management network switch, fig 6).

 Regarding claim 13, Hirai further teaches wherein each NIC of each first node has a first port of the kD second ports connected to the local network switch (NIC2 is connected through port interface for the network interface to data network switch 370, fig 6), and (kD −1) other second ports connected to each of (kD −1) global network switches (with kD value not specified in the claim, kD is considered as one, thus, Kd-1 = zero or no ports are connected to global network switch in fig 3, 5, 7).

 Regarding claim 16, Hirai fails to teach, but Nayak teaches wherein each network switch is a middle-of-the rack switch (switches 115A and 115B are top-of rack switches, other integrated network devices of rack or connected to middle of the row switches, Para 15, fig 1; further, para 10 teaches that the program instructions are executed by switches including top-of-rack or middle of row; the switches 115A and 115B are connected to hosts 118 and network 112, and host 118a-c form management cluster 130 as shown in fig 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine system management architecture for cluster network as taught by Hirai with network infrastructure with rack switches as taught by Nayak for the benefit of efficient network resource management as taught by Nayak in para 9.

 Regarding claim 17, Hirai fails to teach, but Nayak teaches wherein each network switch is a top-of-the rack switch (switches 115A and 115B are top-of rack switches, Para 15, fig 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine system management architecture for cluster network as taught by Hirai with network infrastructure with rack switches as taught by Nayak for the benefit of efficient network resource management as taught by Nayak in para 9.

Claims 7-8, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (US 2008/0043769) in view of Nayak et al. (US 2019/0014049) in further view of Macchiano et al. (US 2015/0263970) 

Regarding claim 7, Hirai teaches the limitations of claim 1. 

Hirai fails to teach, but Nayak teaches 
a plurality M of second nodes (host 118A-L, fig 1), each second node having kS ports to the cluster network (each host is connected with ports of both the switches 115a, 115b and to the network 112, para 15, fig 1), and 
kS global switches that connect each second node to the cluster network (switches 115a and 115b connect the hosts 118 to network 112, fig 1, para 15), 
wherein each second node has kS sockets (the two NICs of the host are connected to the port of switches 115A and 115B, para 15; the connection between and a single network interface connection (NIC) (host includes two NIC connected to switches, para 15; here, the compute node having multiple NIC includes the instance with one or single NIC), and each NIC has kS ports for connection to each of the global switches (NIC are connected to the ports of switches 115a and 115b, fig 1, para 15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine system management architecture for cluster network as taught by Hirai with network infrastructure with rack switches as taught by Nayak for the benefit of efficient network resource management as taught by Nayak in para 9.

Furthermore, Macchiano teaches the sockets are connected to each other and each socket is connected, to the NIC (fig 5, para 70: logical partition 524 includes virtual switch 528A with uplink ports 532a and virtual switch 528b with uplink port 532b, where both the ports share the common NIC 534). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine system management architecture for cluster network as taught by Hirai and Nayak with computing environment of ports sharing NIC as taught by Macchiano for the benefit of providing link aggregation group with multiple virtual switches as taught by Macchiano in para 43.

Regarding claim 8 and 20, Hirai fails to teach, but Nayak teaches a scheduler that assigns jobs to a first node of the plurality N of first nodes or to a second node of the plurality M of second nodes based on a bandwidth requirement of each job (available bandwidth of the switch is determined and the host that is connected to a port of the switch is assigned to a workload domain based on the available bandwidth of the switch and expected bandwidth for the workload domain, abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine system management architecture for cluster network as taught by Hirai with network infrastructure with rack switches as taught by Nayak for the benefit of efficient network resource management as taught by Nayak in para 9.

Regarding claim 19, Hirai in view of Nayak teaches the limitations of claim 10. 

Hirai fails to teach, but Nayak teaches 
a plurality M of second nodes (host 118A-L, fig 1), each second node having kD ports to the cluster network (each host is connected with ports of both the switches 115a, 115b and to the network 112, para 15, fig 1), wherein M and kD are integers greater than 0 (plurality of host and ports as described in para 15); and 
kD global switches that connect each second node to the cluster network (switches 115a and 115b connect the hosts 118 to network 112, fig 1, para 15), 
wherein each second node has kD sockets (the two NICs of the host are connected to the port of switches 115A and 115B, para 15; the connection between NIC and port is considered the socket) and a single network interface connection (NIC) (host includes two NIC connected to switches, para 15; here, the compute , and each NIC has kD ports for connection to each of the global switches (NIC are connected to the ports of switches 115a and 115b, fig 1, para 15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine system management architecture for cluster network as taught by Hirai with network infrastructure with rack switches as taught by Nayak for the benefit of efficient network resource management as taught by Nayak in para 9.

Furthermore, Macchiano teaches the sockets are connected to each other and each socket is connected, to the NIC (fig 5, para 70: logical partition 524 includes virtual switch 528A with uplink ports 532a and virtual switch 528b with uplink port 532b, where both the ports share the common NIC 534). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine system management architecture for cluster network as taught by Hirai and Nayak with computing environment of ports sharing NIC as taught by Macchiano for the benefit of providing link aggregation group with multiple virtual switches as taught by Macchiano in para 43.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/13/2021